Citation Nr: 0706340	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  99-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veteran 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a Board hearing in August 2002.  Five other issues in the 
appeal were addressed in a November 2002 Board decision on 
the merits.  The full benefit sought as to two other issues 
was granted by the RO in a November 2004 rating decision.  
The low back issue is the only issue remaining in appellate 
status. 


FINDING OF FACT

Chronic low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current low back disability otherwise related to 
such service.


CONCLUSION OF LAW

Chronic low back disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for low back disability 
prior to enactment of the VCAA.  The veteran's appeal stems 
from a June 1999 rating decision which denied service 
connection.  In March 2004 and April 2006, VCAA letters were 
issued to the veteran.  Collectively, the VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in November 2003 to ensure compliance with the 
notice and assistance provisions.  Thereafter, VCAA notices 
were issued to the veteran.  The contents of these notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
record contains the veteran's service medical records, VA 
treatment records, private treatment records, and Social 
Security Administration (SSA) records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Moreover, correspondence from 
the veteran received by VA in February and May 2006 reflects 
that he has no further evidence to submit in support of his 
claim.

The veteran was afforded a VA examination in April 2004, and 
the examiner offered an addendum opinion in May 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran has claimed service connection for low back 
disability.  The evidence of record reflects that he has a 
current low back disability, specifically spondylosis of the 
lower lumbar spine, however, there is no medical evidence to 
support that such disability is due to service or any 
incident therein.

Service medical records reflect that in June 1963, the 
veteran complained of back trouble.  The examiner noted that 
there was some tenderness, and the assessment was back 
strain.  A November 1963 entry reflects that the veteran 
incurred a probable back strain.  In March 1965, the veteran 
complained of pain in the lower back.  An examination 
performed for separation purposes in June 1965 reflects that 
his "upper extremities," "lower extremities," and "spine, 
other musculoskeletal" were clinically evaluated as normal.

The evidence of record contains January 1981 private 
correspondence from Ronald T. Strang, M.D., which reflects 
that in August 1980, the veteran was working for the Virginia 
Employment Commission lifting heavy objects when he injured 
his low back and left hip area.  He did not report such back 
injury to his employer.  He continued to work until October 
1980 and was then laid off.  He sought treatment with Dr. 
Strang in January 1981 complaining of pain in the low back, 
down in his left leg area.  Upon physical and x-ray 
examination, Dr. Strang opined that he likely had a sprain of 
the back with possible sciatica in the left leg.  

In January 1988, the veteran sought private treatment for 
back pain, subsequent to lifting a motor.  The assessment was 
a probable mild strain.  An x-ray examination showed no 
spondylolysis or spondylolisthesis and no acute bony injury, 
but did reveal mild hypertrophic osteophytic lipping, and 
mild discogenic changes at L-3/4, S-5, L-5, and S-1 levels.

Private medical records reflect that in August 1988 the 
veteran injured his left knee while cutting and spearing 
tobacco.  The veteran sought treatment, and apparently 
developed persistent low back pain beginning in July 1989.  
An August 1989 x-ray examination of the lumbosacral spine 
demonstrated mild degenerative joint disease and mild 
degenerative disc disease.  Private medical records reflect 
complaints of back pain from August 1989 to April 1990.

In September 1990, the veteran sought private medical 
treatment and reported a long history of greater than 15 
years of low back pain.  He reported that in December 1989, 
he was pulling a beam in a barn which fell striking him in 
the head with resultant loss of consciousness for about 10 
minutes.  He reported that after the injury, he had pain in 
the "entire spine" primarily in the low back radiating into 
both legs with numbness radiating down both legs along the 
lateral aspect of the thigh into the lateral aspect of the 
calf to the level of the ankles.  He reported persistent 
symptoms since that time.  He complained of more low back and 
mid thoracic pain.  Upon physical examination, the examiner's 
impression was low back pain.  The examiner noted that there 
was no evidence of nerve root compression from herniated 
nucleus pulposus, spinal stenosis, tumor or blood clot.  
Although x-rays were not performed, the examiner opined that 
the veteran likely suffered from degenerative arthritic 
changes of the lumbar spine.

Subsequent private and VA treatment records reflect 
complaints and treatment related to the low back.  A January 
1997 private treatment record reflects that the veteran 
injured his back in 1987 and references "trauma," however, 
there are no records pertaining to this injury.

In April 2004, the veteran underwent a VA examination, and 
the examiner offered an addendum opinion with regard to 
etiology in May 2004.  Upon physical examination, the 
examiner diagnosed spondylosis of the lower lumbar spine; 
mild spinal canal stenosis at the L3 through S1 levels; 
narrowed neural foramen at L4-5, causing some pressure effect 
upon L5 nerve root; mild bulging disk at L3-4; osteophytes at 
the level of T10-11; mild osteopenia of the thoracic spine.  
The examiner opined that it is not likely that the veteran's 
low back condition is related to his military service.  The 
examiner noted that it was documented twice that the veteran 
injured his back in 1980 and 1987.  The examiner also opined 
that the documentation in his medical records does not 
support a significant back injury.

Upon review of the entirety of the service medical records, 
and the voluminous private and VA medical records on file, 
the Board finds that it is clear that the veteran sustained a 
back strain on two occasions in service, and complained of 
back pain on one occasion, however, there is no medical 
evidence to support a causal relationship with regard to his 
current complaints and any incidents incurred during active 
service.  

As discussed hereinabove, upon separation from service in 
June 1965, the veteran's upper extremities and spine were 
clinically evaluated as normal.  Post-service medical records 
reflect that the veteran incurred a strain to his back as a 
result of an August 1980 injury, and incurred a mild strain 
in January 1988.  Private medical records reflect the 
veteran's report of a back injury in 1987.  Moreover, private 
treatment records reflect that subsequent to a left knee 
injury in August 1988, he began experiencing low back pain in 
July 1989, and he also complained of back pain subsequent to 
a December 1989 head injury.  Based on a thorough review of 
the veteran's service medical records, and post-service 
medical records, and a physical examination, the VA examiner 
concluded that based on the back injuries sustained in the 
1980s, and the lack of a significant back injury in service, 
no correlation could be found between any military injury and 
his current disability.  

The record also contains a lack of continuity of 
symptomatology following discharge from service.  The 
earliest relevant medical record available is dated in 
January 1981, reflecting a likely back strain sustained in 
August 1980 as a result of a work injury.  Thus, this 
constitutes over a 15 year gap between the strain and 
complaints of back pain noted in service, and the subsequent 
complaints of low back pain.  The veteran has claimed that he 
has experienced back pain since service, however, until 
January 1981 there are no objective findings subsequent to 
service to support any such contentions.  In any event, the 
VA examiner specifically opined that the service medical 
records did not support a finding of a significant injury in 
service, and his current condition was not related to 
service.  

It appears from the medical opinion of record that although 
the veteran currently has lumbar spine disability, such 
disability is not as a result of back strain in service.  
Matters of medical causation are within the realm of 
medically trained individuals, and the medical opinion is 
therefore entitled to considerable weight.  The Board's 
reading of the medical opinion is that the back strain noted 
during service essentially resolved without leaving chronic 
residual disability.  This is consistent with and further 
supported by the clinical normal findings on separation 
examination in June 1965 which suggest that military medical 
personnel were of the opinion that there was no chronic 
disorder of the spine at that time.  In other words, it 
appears that the back complaints noted during service were 
acute in nature and not indicative of chronic back 
disability.  It appears that the veteran's current low back 
disability is related to post-service causes. 

In sum, the preponderance of the evidence is against 
entitlement to service connection for low back disability.  
It follows that there is not such an approximate balance of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


